Citation Nr: 1141187	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  03-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 1997, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for PTSD, from February 19, 1997, to November 24, 1997.

3.  Entitlement to an effective date prior to November 24, 1997, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to February 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for cancer of the larynx being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By rating decision dated in March 1987, the RO granted service connected for PTSD.  An initial disability rating of 30 percent was assigned, effective February 7, 1985.  The Veteran appealed the assigned initial disability rating and the matter was denied by the Board in May 1988.

2.  By rating decision dated in September 1988, the RO assigned a 50 percent disability rating for the Veteran's service-connected PTSD, effective July 21, 1988.  The Veteran was informed of his appellate rights and did not initiate an appeal. 

3.  By rating decisions dated in January 1989 and October 1990, the RO denied entitlement to a disability rating in excess of 50 percent for PTSD. The Veteran was informed of his appellate rights and did not initiate appeals. 

4.  A formal claim, in writing, was received regarding entitlement to an increased disability rating for service-connected PTSD was received in February 19, 1997.

5.  In July 1999, the RO held that a disability rating of 70 percent was warranted for the Veteran's PTSD, effective February 19, 1997.

6.  VA treatment records showing treatment for PTSD in beginning February 14, 1994, have been associated with the claims file and are construed as an informal claim for an increased disability rating for service-connected PTSD.

7.  From February 14, 1994, to February 19, 1997, the Veteran's PTSD did not result in severe impairment of establishing and maintaining effective or favorable relationships with people; or, severe psychoneurotic symptoms that impaired his ability to obtain or retain employment; or severe impairment or occupational and social impairment with deficiencies in most areas.  

8.  In February 2004, the Board granted a 100 percent schedular rating for PTSD; in August 2004, the RO assigned an effective date of February 2, 1998, for the Veteran's 100 percent schedular rating.

 9.  In January 2006, the Board determined that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment, effective as of November 24, 1997.

10.  It is now determined that, effective March 17, 1997, the Veteran's service-connected PTSD precluded him from engaging in substantially gainful employment.

11.  From February 19, 1997, to March 17, 1997, the Veteran's service-connected disabilities did not result in total occupational and social impairment or preclude him from engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 19, 1997, for a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2) (1996, 2011).

2.  As of March 17, 1997, and no earlier, the criteria for TDIU have been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2011).

3.  From February 19, 1997, to March 17, 1997, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in April 2004, December 2008, and December 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued by means of the December 2008 and December 2009 communications, in accordance with May 2008 and July 2009 Board remands. Additionally, the claim was thereafter readjudicated in April 2009 and June 2011, respectively.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Procedural History

In April 1985, the Veteran submitted his original claim of entitlement to service connection for PTSD.  In March 1987, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent disabling, effective February 7, 1985.  The Veteran appealed the issue of entitlement to an increased rating.  On May 24, 1988, the Board denied the claim.  

In September 1988, the RO revisited the matter and increased the Veteran's PTSD rating to 50 percent, effective July 21, 1988.  The Veteran was notified of this decision and of his appellate rights by letter dated September 19, 1988.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In January 1989, the RO denied a claim for an increased rating for PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated January 11, 1989.  There was no appeal, and the RO's decision became final.  Id.

In October 1990, the RO denied entitlement to an increased rating for PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated October 15, 1990.  There was no appeal, and the RO's decision became final.  Id.

The current claim on appeal was received on February 19, 1997.  In January 1998, the RO denied entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected PTSD.  The Veteran filed a timely notice of disagreement with that rating decision.

In July 1999, the RO granted the claim to the extent that it increased the disability rating to 70 percent, from February 19, 1997.  

In June 1998, the Veteran submitted a TDIU claim (VA Form 21-8940).  On that form, he reported having earned his GED, and he indicated a work history of a year or less as a laborer, as well as job weatherizing homes.  He had also worked as a dispatcher, and he worked for a railroad in 1992.  He stated that he was recalled to work for this employer after a furlough but he was rejected because of his PTSD medications.

In July 1999, the RO granted entitlement to TDIU, effective June 23, 1998.  Also in July 1999, the RO increased the rating for PTSD from 50 to 70 percent, effective February 19, 1997.  The Veteran appealed, contending entitlement to earlier effective dates for both awards.  He also disagreed with the 70 percent evaluation for the period from February 19, 1997, until June 23, 1998, asserting that a 100 percent schedular rating was warranted for that period.

The RO issued a statement of the case (SOC) in August 17, 1999.  On October 14, 1999, the RO received a letter from the Veteran's attorney in which the SOC issued on August 17, 1999, is referenced; and the Board in January 2006 accepted this submission as a timely substantive appeal.

In February 2004, the Board determined that the criteria for a 100 percent schedular rating for PTSD had been met; however, an effective date for the 100 percent schedular rating was not established in that decision.  The Board remanded the other claims for additional development.  Those issues were characterized as entitlement to an effective date earlier than February 19, 1997, for the assignment of a 70 percent rating for PTSD and entitlement to an effective date earlier than June 23, 1998, for TDIU.  

In March 2004, the RO issued a rating action implementing the February 2004 100 percent award for PTSD. The RO assigned an effective date of February 2, 1998, for the 100 percent rating.  Thus, from February 19, 1997, until February 2, 1998, a 70 percent evaluation remained in effect.

In February 2005, the Veteran's representative argued that the May 1998 Board decision should be vacated.  It was alleged that the Board issued a decision denying entitlement to an increased rating for PTSD, instead of addressing the issue of entitlement to a higher initial rating.  The Veteran's motion to vacate this decision was denied by the Board in October 2005 and he was informed of his appellate rights.  The Veteran and his representative did not initiate an appeal to the Court.  Accordingly, the Board's May 1988 decision is final.  See 38 C.F.R. § 7104(b).

In January 2006, the Board characterized the issues on appeal as entitlement to an effective date prior to February 19, 1997, for the assignment of a 70 percent rating for PTSD, and entitlement to an effective date prior to February 2, 1998, for an award of TDIU.  The decision denied the earlier effective date prior to February 19, 1997, for the assignment of a 70 percent rating for PTSD, and granted an effective date of November 24, 1997, for TDIU.  The Board noted that the grant of a 100 percent schedular rating had changed the scope of the issue as it rendered the claim for an earlier effective date for TDIU moot, to an extent.  VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect).  Specifically, the grant of the 100 percent schedular rating was noted not to foreclose the possibility that the Veteran could be awarded TDIU prior to February 2, 1998. 

The Veteran appealed the January 2006 Board decision to the Court, which remanded the claim.  In a June 2007 Order, the Court granted a Joint Motion by the parties for remand, vacating the adverse portions of the Board's January 2006 decision.  The Court found that the Board did not address the Veteran's contention that he is entitled to a rating for PTSD in excess of 70 percent for the period from February 19, 1997, to June 23, 1998, and that this could possibly include one year prior under 38 C.F.R. § 3.400(o)(2).  

In May 2008 and July 2009, the Board remanded the claim for further development.  

Factual Background

The Veteran's service records indicate that he served in the Republic of Vietnam, and his awards include the Combat Infantryman Badge.  His service treatment records show that he was separated from service with a diagnosis of immature personality.  A November 1974 post-service VA examination report indicates that he had been employed as a carpenter/roofer since 1970.

On at least two occasions between 1974 and 1975, the Veteran was hospitalized for treatment of his passive aggressive personality.  He stated that he could not hold a job.   He had an 11th grade education and had been working at odd jobs, carpentry and roofing.  Functional impairment was described as mild physically and mild to moderate mentally.  Psychological evaluation in December 1974 indicated that he was applying for Social Security disability because of his nervous condition.  At that time, he was self employed.  He was experiencing difficulties coping and dealing with work.  The assessment was passive-aggressive personality.  He was encouraged to finish heavy equipment school.  In a private treatment record dated in July 1975, the Veteran stated that he felt ready to work and was looking for employment.

In a statement received at the RO in May 1977, the Veteran reported that he could not find work, and then when he did he was terminated because of his disabilities.  He said that he did not know whether he qualified for total disability or not, but he felt that he deserved more than he was receiving.

A VA hospitalization report dated in March 1978 shows that the Veteran had obtained his graduation equivalency degree, but was unemployed.  The diagnosis was passive aggressive personality and anxiety neurosis.  The examiner noted that the Veteran's physical and mental impairment was mild and that he was employable.

In a statement received on February 12, 1985, the Veteran indicated that since his separation from service he had been unable to hold a job for any length of time due to his right arm disability.  In a statement received on March 11, 1985, he reiterated that he had been unable to work since his separation from service because of his emotional and physical condition.  

In April 1985, the Veteran provided numerous lay statements in support of his claim for an increased disability rating as well as submitting a claim for service connection for PTSD.  He had a couple of good jobs, including at the post office, but lost them due to his arm disability.  He believed that holding a full time job was out of the question because he could not predict what he might do around other people.  He also provided a detailed history of his employment, showing that he had not worked since 1982.

In a VA progress note dated February 7, 1985, the Veteran was diagnosed with PTSD.  He was hospitalized from February to March 1985 and from March to April 1985.  Per his report, he had been unable to work consistently at any job or continue his education or vocational training in any meaningful way.  Pertinent diagnoses included a generalized anxiety disorder, peripheral nerve injury of the right arm, and anal fissure.  The examiner concluded that the Veteran was in good mental and physical condition and was employable.

The Veteran underwent neurologic and psychiatric examinations in June 1985. The neurologic examiner found no objective evidence of neurologic disease and diagnosed possible gain-motivated disorder.  The psychiatric examiner diagnosed a generalized anxiety disorder and concluded, after reviewing the claims folder, that the Veteran was capable of employment.

A July 30, 1985, VA treatment record reflects diagnoses of blackout spells; schizoid, depressive, and suicidal tendencies; and, PTSD.  The examiner described the veteran as totally disabled.

In November 1985, licensed psychologist M.L., reported that he had been treating the Veteran for PTSD and that he was disabled and not able to work because of this condition.

In a March 1986 statement, the Veteran noted that he was unemployable and that he had been receiving Social Security since August 1985 due to his PTSD and right arm disabilities.

During VA hospitalization in March 1986 for treatment of PTSD, the examiner concluded that the Veteran was unemployable due to his mental state and PTSD symptoms.  He was again hospitalized for treatment of PTSD in December 1986.

The Veteran underwent VA examination in July 1988.  The examiner concluded that the Veteran's mental condition had worsened.

A September 1990 VA examination report indicated that the Veteran had a moderate to severe disability.  

From September 1990 until February 1994, there are no relevant treatment records pertaining to the Veteran's PTSD.

A VA progress note dated on February 14, 1994, showed complaints of sleep problems.  In July 1995, the Veteran complained of flashbacks, memory loss, nightmares, and sleep disturbance.  He slept only two to three hours per night.  In November 1995, the Veteran stated that he was doing well except for poor sleep.  A VA progress note, dated February 12, 1996, noted interrupted sleep, but otherwise the Veteran appeared "to be OK."

During VA treatment in December 1996, the Veteran reported problems with PTSD and depression.  He stated that he had been married since 1969, that he had three daughters with the youngest living at home.  He owned his own home.  He had his GED and had obtained some college credits.  He stated that he was disabled and unable to work, and that he enjoyed hunting, fishing and going to the mountains.  Past employment included the post office, construction, and the railroad.  His complaints included problems sleeping, memory loss, irritability, crying spells, inability to be around some people, a need to get away when he was irritated to prevent blowing, and suicide ideations until about one and a half months ago.  

Upon examination, the Veteran's affect was appropriate and he had normal speech rate and rhythm.  He was oriented to person, place, time, and event. He denied hallucinations.  There was no sign that he was responding to internal stimuli, and no delusional material was voiced.  He admitted to suicidal ideation but denied plan and intent "since spiritual experience."  Recent and remote memory was intact.  The Veteran was diagnosed as having PTSD and major depression.  A GAF score of 50 was assigned.  A December 1996 VA progress note indicates that his medication prescription was refilled.

A January 1997 VA progress note reflects follow-up treatment for acute respiratory distress.  The report states that "this Veteran is pleasant and alert as he assures me that he's feeling much better" since a recent hospitalization for pneumonia.  The examiner indicated that the Veteran's account was convoluted, that he did not recall his pneumonia treatment, and that his symptoms might be explained by an acute anxiety disorder with hyperventilation.

A progress note dated February 11, 1997, showed "no significant changes since his visit last... (month)."  The primary psychiatric symptom was "stress intolerance but he says he maintains good control."  There were also several somatic symptoms, as well as complaints of drowsiness.  He was "alert and oriented x 3 and in no distress."  

On March 17, 1997, the Veteran reported nightmares and irritability following receiving a negative comment about his Vietnam service from a stranger one week prior to his visit.  In response to the stranger's comment about his Vietnam service, the Veteran developed chest pain.  He was able to walk away without striking out, but he felt "shocked, angry, hurt, and ashamed."  He reported experiencing excessive sweating while awake and asleep, a return a Vietnam related nightmares, and irritability.  He was scheduled to see a psychiatrist and he agreed to arrange for counseling in order to better manage his symptomatology.  

In an April 1997 progress note, the Veteran stated that he enjoys bowling, that he cooks for the family and works around the yard, and that he goes up into the mountains to fish.  On examination, he was goal-oriented.  Abstraction, judgment, and insight were good.  The GAF score was 60/65.  The report notes that he had maintained good relationships with his family.  Another April 1997 progress note reflects that he was alert and oriented times three (i.e., to person, place, and time), and in no distress.

On May 14, 1997, the Veteran reported for a psychiatric appointment with a primary complaint of sleep difficulties.  He was alert and oriented.  There was no evidence of psychosis or suicidal ideation.  A low dose of Trazodone was prescribed to promote sleep.  On examination, he was alert and oriented, and he had a pleasant and appropriate affect.  

On July 29, 1997, the Veteran reported with complaints of an increase in severity of his depression and vague suicidal ideation.  The social worker determined that he was at a low risk for suicide.  

On August 12, 1997, the Veteran was seen for the first time for a medication follow-up.  He presented with complaints of anxiety, somatic preoccupations, and insomnia.  His Trazodone prescription was increased in order to help with his sleep.

An October 1997 progress note shows that the Veteran was struggling to control his anger regarding his daughter's marital difficulties.  At that time, he was averaging two to three hours a night of sleep.  In September 1997, he continued to experience sleep difficulties and anger management problems.

In a November 24, 1997, progress note the Veteran reported that he was doing fairly well, although he was somewhat anxious.  He was alert and oriented to person, time, and place.  Speech was of a normal rate and volume.  The Veteran denied suicidal ideation or intent.  There was good recall of historical information, and he had fair insight into the nature of his problems.  A GAF score of 40 was assigned.

A December 1997 progress note shows treatment for physical complaints.  The Veteran was alert and oriented times three.  The right upper extremity had decreased sensation with spotty areas of numbness, as well as localized areas of tenderness at the elbow, arm, and shoulder.  However, the Veteran stated that his right upper extremity was not really bothering him.

Progress notes dated in 1998 show complaints of nightmares, sleep difficulties, depression, and stress regarding a friend who was having legal problems.  In two telephone conversations with a VA social worker, the Veteran complained that his disability claim was not granted.  At the time of treatment on January 21, 1998, the Veteran was alert and oriented times three.  Treatment notes dated from August 1997 to January 1998 reflect repeated complaints regarding his daughter's marital problems.

The claims files contain lay statements, received February 18, 1998, from the Veteran's wife, and a friend of the veteran (J.H.).  The Veteran's wife asserts that the Veteran cannot attend sporting events and that he did not attend his daughter's graduation because he is unable to tolerate crowds.  She states that he has not held a job for almost 13 years because of the effects of his medication.  J.H. asserts that he has known the Veteran for ten years, that he has seen the veteran "lose it" twice, and that, "Once I persuaded him to give me his guns when he was out of it."  He asserts that the Veteran stays in his house except to go on a hunting or fishing trip once or twice a year.

The Veteran's Social Security records were received in June 1998.  In August 1985, the Social Security Administration (SSA) determined that the Veteran was disabled as of June 1982, with a primary diagnosis of mild mental retardation, and "other diagnoses" listed as PTSD.  The only opinion as to employability accompanied by a rational explanation in the SSA's supporting evidence was contained in a psychological assessment, dated in August 1985.  This assessment showed that the examiner concluded that the Veteran's ability to work without close supervision was adequate, and that, "(t)here are no indicants that capacity to attend work on a consistent, regular basis is impaired."  The diagnosis was generalized anxiety disorder.

In April 1999, the Veteran was afforded a VA examination.  At that time, he reported only having one friend, with who he occasionally went fishing.  He used to enjoy bowling, until a stranger came up to him and made a negative comment regarding his service in Vietnam.  Since then, he has not returned to the bowling alley.  The Veteran reported with complaints of sleep difficulties, nightly nightmares, anxiety attacks two to three times a week, and chest pain.  The diagnosis was PTSD and the examiner opined that the Veteran was not employable.  

In February 2010, the Veteran's VA staff psychiatrist noted that the Veteran had been diagnosed with chronic, severe PTSD and that this diagnosis had been present and documented since at least May 1997.  The Veteran's psychiatrist opined that "more likely than not" he has been unable to maintain gainful employment due to the severity of PTSD since May 1997.

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to February 19, 1997, for the assignment of his 70 percent rating for PTSD.

As noted, in October 1990 the RO denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated October 15, 1990.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  On February 19, 1997, the RO received the Veteran's claim, in writing, for an increased rating for PTSD.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation. Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3.

Determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992)

The Board will therefore first determine the date of receipt of the Veteran's claim.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2011).

In addition to an informal claim as defined above, there is another type of informal claim.  Specifically, a report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.157(b)(1) does not require the veteran to identify the report as a claim or to identify the benefits sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

In this case, on February 19, 1997, the RO received the Veteran's written claim for an increased rating for PTSD.  In July 1999, the RO granted the claim to the extent that it increased his rating to 70 percent, with an assigned effective date of February 19, 1997, for the 70 percent rating.  As noted, in October 1990, the RO held that a disability rating in excess of 50 percent was not warranted for the Veteran's PTSD.  The Veteran received notice of this rating decision, in that same month, and did not initiate an appeal.  Accordingly, that rating action is final.

There is no formal communication from the Veteran pertaining to his PTSD for the period ranging from October 1990 until receipt of his claim on February 19, 1997.  However, the record includes a VA progress note, dated February 14, 1994, which shows treatment for psychiatric symptoms and which meets the criteria for an informal claim.  See 38 C.F.R. §§ 3.155, 3.157 (2011).  Indeed, service connection for PTSD had been previously awarded.  Therefore the first part of 38 C.F.R. § 3.157 has been satisfied: compensation is in effect.  Next, the Veteran was seen at a VA facility where he was treated for his psychiatric disability.  Therefore, the second part of 38 C.F.R. § 3.157 was satisfied: VA treatment for the service-connected disability.   Thus, the VA records, which were not previously reviewed, were accepted as a claim for an increase by the Board in January 2006.   The claims file does not contain, nor does the Veteran allege, that he received any treatment for his PTSD after the September 1990 VA examination and prior to the February 1994 VA progress note.

The Board will therefore examine the evidence as of February 14, 1990, to determine whether the criteria for a 70 percent rating for PTSD have been met prior to February 19, 1997.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that during the course of the Veteran's appeal, the regulations pertaining to the evaluation of psychiatric disabilities were revised. 
Specifically, on October 8, 1996, the VA published a final rule, effective November 7, 1996, to amend the section of the Schedule for Rating Disabilities dealing with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).
 
The Veteran's psychiatric disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9411 (PTSD).  Under the old criteria, a 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there is totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or, the veteran is demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (as in effect prior to November 7, 1996).  

Under the General Rating Formula for Mental Disorders (in effect as of November 7, 1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 provides that a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A score of 31-40 is assigned where there are "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).

A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

Upon review of the aforementioned medical evidence, the Board finds that the criteria for a 70 percent rating had not been met prior to February 19, 1997, under either the old or the amended rating criteria.  

While there is some evidence of the criteria required for a 70 percent rating, specifically, difficulty establishing and maintaining favorable relationships with people, the Board notes that 38 C.F.R. § 4.129 states that while "[s]ocial integration is one of the best evidences of mental health...in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability . . . The principle of social and industrial inadaptability as the basic criterion for rating disability...contemplates those abnormalities of conduct, judgment, and emotional reactions which affects economic adjustments, i.e., which produce impairment of earning capacity."  See also 38 C.F.R. § 4.132, Note (1) ("[s]ocial impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.").  

Prior to February 19, 1997, the evidence does not demonstrate that the Veteran's ability to maintain effective or favorable relationships is severely impaired.  He has remained married, is involved in his children's lives and engaged in social activities such as hunting and bowling.  Additionally, there is no evidence of psychoneurotic symptoms that have resulted in severe impairment of obtaining or retaining employment.  In this respect, he has been consistently oriented in all three spheres, there has been no evidence of psychosis and speech has been normal.  Accordingly, there is insufficient evidence of psychoneurotic symptoms of such severity and persistence such that the criteria for a 70 percent rating were shown to have been met between February 14, 1994, and February 19, 1997. See 38 C.F.R. §§ 3.400(o)(2), 4.130, DC 9411 (as in effect prior to November 7, 1996).

For the period ranging from February 14, 1994, to February 19, 1997, the Board also finds that the Veteran's PTSD symptomatology does not warrant a disability rating of 70 percent.  The evidence does not demonstrate that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as to warrant a disability rating of 70 percent for PTSD under Diagnostic Code 9411 (as in effect November 7, 1996).   As noted, the Veteran had been married for over 25 years and he owned his own home.  He maintained relationships with his three children and had completed some college credits.  His primary complaint was sleep disturbance and he had occasional difficulties with memory loss and irritability.  There is insufficient evidence of such symptoms as obsessional rituals, defects in speech, near-continuous panic or depression, impairment in the ability to function or impulse control, spatial disorientation, or neglect of personal appearance and hygiene; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships, such as to warrant a disability rating of 70 percent prior to February 19, 1997.  

With respect to the Veteran's ability to retain employment or deficiencies in work, the Board acknowledges that the Social Security Administration (SSA) determined that he was disabled in 1985.  Notwithstanding, decisions of the Social Security Administration regarding unemployability, while relevant, are not controlling with respect to VA determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, the SSA's "primary diagnosis" was a condition for which service connection is not in effect (i.e., mental retardation), and the SSA's decision was not supported by the only accompanying evidence that included a detailed opinion on the Veteran's employability.  In this regard, there is no competent evidence during the time period in issue to show that the Veteran's employability was impacted by his PTSD to the required degree, nor does the evidence warrant such a conclusion.  Rather, he was assigned a GAF score of 50 in December 1996.  This score represents the highest point in a range from 41 to 50 designating serious symptoms or any serious impairment in social, occupational or school functioning.  There were no findings of severe impairment in social and industrial adaptability as a result of PTSD.

In conclusion, February 14, 1994, has been established as the date of informal claim, based on VA treatment for PTSD.  Notwithstanding, the evidence of record does not support the assignment of a disability rating of 70 percent prior to February 19, 1997, under either the old or revised rating criteria for PTSD.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411 (as in effect prior to and after November 7, 1996).  Accordingly, the claim must be denied.

TDIU & Increased Rating

The Veteran alleges that he is entitled to an effective date prior to February 2, 1998, for assignment of TDIU.  He has requested an effective date of February 7, 1985, as he contends that he had a pending and unadjudicated claim for a TDIU at that time.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

As noted above, with regard to the Veteran's work history, records from the Social Security Administration (SSA), dated in August 1985 and received in 1998, show a determination that the Veteran was disabled as of June 1982, with a primary diagnosis of mild mental retardation and "other diagnoses" listed as PTSD.  The only opinion as to employability accompanied by an explanation in the SSA's supporting evidence is contained in a psychological assessment, dated in August 1985.  In that assessment the examiner concluded that the Veteran's ability to work without close supervision was adequate, and that, "There are no indicants that capacity to attend work on a consistent, regular basis is impaired." 

In June 1998, the Veteran submitted a TDIU claim (VA Form 21-8940), in which he reported having earned his GED.  He indicated a work history of a year or less as a laborer, working weatherizing homes, and as a dispatcher.  He also reported working for a railroad in 1992.  He was recalled to work for this employer after a furlough, however, he was rejected because of his PTSD medications.  In an April 1997 VA progress note, he reported a work history that included employment with the post office, with a railroad, and in construction and roofing.

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling (as of February 7, 1985), 50 percent disabling (as of July 21, 1988), 70 percent disabling (as of February 19, 1997), and 100 percent disabling (as of February 2, 1998).  In addition, service connection is in effect for neuropathy, ulnar and medial antebrachial cutaneous nerve, right, evaluated as 20 percent disabling (as of September 5, 1974), scars, left shoulder, residuals stab wounds, evaluated as 0 percent disabling (noncompensable) (as of September 5, 1974), and scars, residuals shell fragment wounds, left forearm, evaluated as noncompensable (as of September 5, 1974).  Given the foregoing, the minimum schedular criteria for TDIU have been met as of February 19, 1997.  See 38 C.F.R. § 4.16(a).

The Board finds that the criteria for TDIU have been met as of March 17, 1997.  It is acknowledged that a January 2006 Board decision assigned an effective date of November 24, 1997, for the award of TDIU.  However, upon review of the medical evidence of record, it appears that the Veteran's psychiatric symptomatology warranted a total disability effective March 17, 1997.

A progress note date March 17, 1997, indicates that the Veteran experienced a resurgence of nightmares and irritability after a stranger accused him of killing babies in Vietnam.  The incident had occurred one week prior to his VA consultation.   In response to the comment, the Veteran experienced chest pain and feelings of anger and shame.  He sought out treatment in order to better manage his symptomatology and individual therapy as well as a psychiatric consultation were accordingly scheduled.  Upon psychiatric consultation, dated May 12, 1997, a low dose of Trazodone was added to his medication regime in order to alleviate his sleep difficulties.  Upon VA examination dated in April 1999, the VA examiner opined that the Veteran was not employable.  Pertinently, in February 2010, the Veteran's VA staff psychiatrist indicated that the Veteran had been diagnosed with chronic, severe PTSD and that this diagnosis had been present and documented since at least May 1997.  The Veteran's psychiatrist opined that "more likely than not" he has been unable to maintain gainful employment due to the severity of PTSD since May 1997.

The Board finds that the aforementioned evidence suggests an exacerbation of the Veteran's PTSD symptomatology in March 1997 when a stranger accused him of being a "baby killer."  This encounter aggravated the Veteran's symptomatology such that he sought additional counseling and psychiatric services.  Additionally, a VA psychiatrist has opined that the Veteran has been unable to maintain gainful employment since May 1997, which was in response to the symptoms he was experiencing after the March 1997 confrontation.  

In summary, the Board finds that the evidence is consistent with the conclusion that the criteria for TDIU have been met as of March 17, 1997.  Although the actual date of the encounter is unknown, the Veteran indicated that he sought treatment within a week.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that TDIU is established as of March 17, 1997.

The criteria for TDIU have not been satisfied prior to March 17, 1997.  In this regard, although the minimum schedular criteria for TDIU were met as of February 19, 1997, there is no relevant medical evidence regarding  employability dated between February 19, 1997, and March 17, 1997.  Prior to March 17, 1997, the evidence is insufficient to show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  In so finding, the Board acknowledges opinions dated in 1985 and 1986 to the effect that the Veteran is unemployable or "completely disabled."  However, neither of these reports appear to have been based on a full review of the Veteran's claims file, and there are two countervailing and contemporaneous opinions of record which indicate that the Veteran was employable.  See June 1985 reports from L.R. LaPointe, M.D.; Robert E. Sams, M.D.  The reports from Dr. LaPointe and Dr. Sams also contained evidence of a possible gain-motivate disorder, and reflect an opinion that the Veteran was untruthful.  Thus, there is less than a preponderance of evidence to show unemployability due to service-connected disability for the period in question.  Moreover, a VA neurologic examiner diagnosed no objective evidence of neurologic disease in June 1985, and there has been no impairment demonstrated as a result of the Veteran's service-connected scars. 

The Veteran's representative has argued that informal claims for TDIU were submitted as far back as February 1985, and that these claims remain unadjudicated and pending.  See Veteran's representative's statement, received in February 2005.  The Veteran's representative has also made several arguments that a May 1988 Board decision, which denied a claim for an increased rating for PTSD, evaluated as 30 percent disabling, was incorrect.  However, the Veteran is represented by a private attorney, and there has not been an allegation of clear and unmistakable error.  The motion to vacate this decision was denied by the Board in October 2005. 

The Board does not find the Veteran's arguments persuasive.  Even assuming arguendo that a TDIU claim was filed in 1985, the only possible basis for an award of TDIU prior to March 17, 1997, is on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

Thus, the record, as detailed in pertinent part above, fails to adequately suggest unemployability due to service-connected disability such as to require referral for extraschedular consideration prior to February 19, 1997.  In so finding, the Board recognizes the Veteran's assertion that he was denied employment by a railroad in 1992 because of his PTSD medications.  However, there is no objective evidence to support this; there is no evidence to show that he ever attempted to work and/or was refused.

The Board also notes that a schedular rating in excess of 70 percent is not warranted for the period from February 19, 1997, to March 17, 1997.  As noted, under the prior rating criteria, in order to warrant a total disability rating of 100 percent under the pre-amended criteria, the Veteran's PTSD would have to result in virtual isolation in the community, totally incapacitating psychoneurotic symptoms; or, an inability to obtain or retain employment.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (as in effect prior to November 7, 1996).  Pursuant to the revised rating criteria, in order to warrant a 100 percent schedular rating, the Veteran's PTSD would have to result in total occupation and social impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (as in effect as of November 7, 1996).  

For the period from February 19, 1997, to March 17, 1997, the Veteran remained married and involved in his children's lives.  There is no evidence of psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Additionally, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Moreover, as discussed previously, the preponderance of the evidence is against a finding of unemployability due to PTSD prior to March 17, 1997.  
Accordingly, a schedular rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD under the old or revised rating criteria, from February 19, 1997, to March 17, 1997.

Consideration has also been given regarding whether the schedular evaluation for PTSD is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate. An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the PTSD.  During the time period in issue, the Veteran was receiving ratings between 30 and 70 percent for his PTSD.  His percentage rating represented as far as could practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. See 38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that the assignment of an extraschedular rating is not warranted in this case. 

In conclusion, the Board finds that the evidence supports the assignment of an earlier effective date of March 17, 1997, but no earlier, for the award of TDIU.  An effective date of March 17, 1997, is warranted because this is when the Veteran first sought treatment for aggravation of his PTSD symptomatology and was ultimately determined to be unemployable because of his PTSD symptoms by his VA psychiatrist.  A higher evaluation for PTSD, rated as 70 percent disabling, is not warranted for any portion of the rating period on question, and assignment of such 70 percent rating prior to February 19, 1997, is not permissible.  In reaching these conclusions, the benefit of the doubt rule has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to February 19, 1997, for the assignment of a 70 percent rating for PTSD is denied.

An effective date of March 17, 1997, and no earlier, for TDIU is granted.

An evaluation in excess of 70 percent for PTSD from February 19, 1997, to March 17, 1997, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


